DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norikatsu (Japanese Patent Publication Number JP H07-136873 A, both Norikatsu and the Machine Translation are provided in the IDS).
As to claim 1, Norikatsu teaches a system using micro tools for micro assembly of a workpiece (machine translation, paragraph 1), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different from the first assembly station (figure 3, elements 21, 26, 28, 10, 46, 37, 38, 40, 11, 42, and 43 being the ‘micro tools,’ element A being the ‘first assembly station,’ and element C being ‘second assembly station’; machine translation, paragraph 13), the system comprising: a transportable kinematic mount portion (figures 4 and 7 – 13, element 13 being the ‘transportable kinematic mount portion’; machine translation, paragraph 14); multiple kinematic mounting sites located at the different assembly stations, each kinematic mounting site of the multiple kinematic mounting sites providing a kinematic mount formed in response to attachment of the transportable kinematic mount portion to a corresponding one of multiple anchored kinematic mount portions fixed at an associated one of the multiple kinematic mounting sites (figures 2 and 3, elements (3) – (7) and (9) – (14) being the ‘kinematic mounting sites’ and see below; machine translation, paragraphs 5, 7, and 13 – 14, wherein the ‘work holding members’ are the ‘anchored kinematic mount portions’). Examiner notes that the ‘kinematic mount’ can be found because Norikatsu expressly teaches that each of the kinematic mounting sites comprise of a ‘work holding member’ which acts to secure the transportable kinematic mount portion in place (machine translation, paragraphs 5 and 7, wherein the ‘jig’ equates to the ‘transportable kinematic mount portion’; see figure 2 below). 

    PNG
    media_image1.png
    363
    455
    media_image1.png
    Greyscale

Norikatsu further teaches that the transportable kinematic mount portion includes a depression and being sized to carry the workpiece with the component secured in the depression for presentation of the component at the different assembly stations when the transportable kinematic mount portion is transferred to and mounted at a corresponding anchored kinematic mount (figure 4, elements 15 and 19 being the ‘depression’; machine translation, paragraph 15); multiple multi-axis motion stages including a first multi-axis motion stage at the first assembly station and a second multi-axis motion stage at the second assembly station (figures 2 and 3, either of elements 21, 26, 28, 10, and 46 being the ‘first multi-axis motion stage’ and either of elements 37, 38, 40, 11, 42, and 43 being the ‘second multi-axis motion stage’; machine translation, paragraph 13), the first multi-axis motion stage including a first micro tool of the micro tools that is operable to perform a micro bead or wire manipulation procedure of the assembly sequence (figures 2 and 3, either of elements 21, 26, 28, 10, and 46 being the ‘first micro tool’; machine translation, paragraphs 13 – 15), and the second multi-axis motion stage including a second micro tool of the micro tools that is different from the first micro tools and is operable to perform an adhesive micro-dispense procedure of the assembly sequence (figures 2 and 3, either of elements 37, 28, 40, 11, 42, and 43 being the ‘second micro tool’; machine translation, paragraphs 13 and 20); and the first and second micro tools are configured to act at different times on the component of the workpiece in accordance with at least a portion of the assembly sequence when the transportable kinematic mount portion is moved to corresponding anchored kinematic mount portions seriatim at, respectively, the first and second assembly stations (figure 3; machine translation, paragraphs 15 – 34).
As to claim 2, Norikatsu teaches that the transportable kinematic mount portion comprises a collet fixture (figure 4, element 16 being the ‘collet fixture’).
As to claim 3, Norikatsu further teaches a robotic arm configured to move the transportable kinematic mount portion to the multiple kinematic mounting sites (figure 3, either of elements 31 and 35 being the ‘robotic arm’; machine translation, paragraphs 24 and 28).
As to claim 4, Norikatsu teaches that the depression comprises a v-groove (figure 4, element 19).
As to claim 5, Norikatsu teaches that the first multi-axis motion stage comprises a stage capable of movement in the X, Y, and Z directions (figures 2 and 3, either of elements 21, 26, 28, 10, and 46 being the ‘first multi-axis motion stage’; machine translation, paragraphs 16 – 24).
As to claim 6, Norikatsu teaches that the second multi-axis motion stage comprises a stage capable of movement in the X, Y, Z, and Θ directions (figures 2 and 3, either of elements 37, 38, 40, 11, 42, and 43 being the ‘second multi-axis motion stage’; machine translation, paragraphs 28 – 34).
As to claim 7, Norikatsu teaches that the different assembly stations include a carousel having a set of storage anchored kinematic mount portions affixed to or integral in a sidewall (figures 2 and 3, elements 8, 3 – 7, 30, 9 and 15, see above).
As to claim 8, the system of Norikatsu is capable for use with a component that includes a proximal constraint for an embolic coil.
As to claims 9 and 10, the system of Norikatsu is capable for use with a workpiece that comprises an embolic coil that is retained in a sheath.
As to claim 12, Norikatsu teaches that the second micro tool is a solenoid-actuated microdot dispenser (figure 3, either of elements 9 - 11 and 28 being the ‘solenoid-actuated microdot dispenser’; machine translation, paragraph 13).
As to claim 15, Norikatsu further teaches a third micro tool of the micro tools that is the same as the second micro tool and included in a redundant assembly station for improving throughput (figure 3, either of elements 9 - 11 and 28 being the ‘third micro tool’; machine translation, paragraph 13).
As to claim 16, Norikatsu teaches that the first micro tool includes a wire cutting tool (figures 2 and 3, either of elements 21, 26, 28, 10, and 46; machine translation, paragraphs 13 – 15).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norikatsu as applied to claim 1 above, and further in view of Mikio (Japanese Patent Publication Number JP 2002-172597 A, both Mikio and machine translation provided in IDS).
As to claim 11, Norikatsu does not teach the use of inspection cameras. Mikio teaches a system using micro tools for micro assembly of a workpiece (figure 1, elements 9, 11, 13, and 15 being the ‘micro tools’; machine translation, paragraphs 9 – 11 and 25), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different form the first assembly station (figure 1, portion of element 101 adjacent elements 9, 11, 13, and 15 being the ‘assembly stations’; machine translation, paragraph 20). Mikio further teaches inspection cameras at the different assembly stations (figures 1, 7, 8, and 10, elements 905, 1107, 1311, and 1505 being the ‘inspection cameras’; machine translation, paragraphs 26 - 29). It would have been obvious to one skilled in the art to provide inspection cameras at the different assembly stations of Norikatsu, as taught by Mikio, because Mikio teaches that use of inspection cameras allows an operator to ensure quality control during the assembly of the workpiece (machine translation, paragraphs 26 – 29).
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Applicant provides an affidavit from Chris E. Burns which states that a “kinematic mount” requires restriction in six degrees of freedom. Applicant further recites an article (“Kinematic Couplings: A Review of Design Principles and Applications” a copy of which is included in the Office Action) which supposedly supports this requirement. However, the article merely states that one embodiment of a ‘kinematic mount’ results in restriction of six degrees of freedom. This can be found because the article states “kinematic couplings are exact constraint design couplings because ideally they use six known contact points to locate one component with respect to another” (‘Kinematic Couplings,’ page 312, first paragraph of section ‘4. Kinematic couplings’). While the article describes several design features of kinematic mounts, it is the position of the Examiner that these designs merely recite various embodiments of different kinematic mounts. The article, as understood by Examiner, does not recite a specific definition of the term “kinematic mount” that would be understood and known to one skilled in the art. While Examiner recognizes that there are features present in the kinematic mount of the Specification of the instant application (as highlighted and explained in the provided affidavit), these features are not positively recited or otherwise required by the claims.
Regarding the teachings of Norikatsu, it is the position of the Examiner that the ‘kinematic mounting sites of Norikatsu include a ‘kinematic mount.’ This is because Norikatsu teaches the ‘kinematic mounting sites’ including a ‘fixing clamp’ which acts to secure and fix the ‘transportable kinematic mount portion’ in multiple degrees of freedom (figure 10, element 36 being the ‘fixing clamp’/‘kinematic mount’ and element 13 being the ‘transportable kinematic mount portion’; machine translation, page 9, paragraph 28). Again, while there are differences between the ‘fixing clamp’ of Norikatsu and the ‘kinematic mount’ of the Specification (as explained in the affidavit), these differences are not positively recited or otherwise required by the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726